OPINION — AG — ** SUMMONS — PRIVATE PROPERTY — SERVICE ** QUESTION: I HAVE BEEN REQUESTED TO ASK THE AG FOR AN OPINION CONCERNING THE RIGHT OF A SHERIFF OR HIS DEPUTY TO SERVE AN EMPLOYEE WHILE AT WORK WITHIN THE CONFINES OF THE BUILDING AND PROPERTY OF THE PRIVATE CORPORATION IRRESPECTIVE OF THE CONTRARY WISHES OF THE PRIVATE CORPORATION. (MOLESTATION, SUMMONS, LEGAL ACTION, LITIGATION, PRIVATE CORPORATION, PUBLIC OFFICIALS) CITE: 12 O.S. 155 [12-155], 12 O.S. 158 [12-158], 19 O.S. 541 [19-541] (SAM H. LATTIMORE)